                                          Case 5:20-cv-05799-LHK Document 93 Filed 09/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NATIONAL URBAN LEAGUE, et al.,                      Case No. 20-CV-05799-LHK
                                  11                    Plaintiffs,                          ORDER RE: COMMUNICATIONS
                                  12                                                         WITH THE COURT
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         WILBUR L. ROSS, et al.,
                                  14                    Defendants.
                                  15

                                  16
                                              Another individual has called the Courtroom Deputy about the above-captioned case. The
                                  17
                                       Courtroom Deputy informed the caller that the Courtroom Deputy and the caller could not discuss
                                  18
                                       the case, the caller may wish to obtain a lawyer, and the caller may contact the President of the
                                  19
                                       Federal Bar Association’s Northern District of California Chapter for any assistance in locating a
                                  20
                                       lawyer. The Court hereby reminds all parties and interested parties who wish to communicate
                                  21
                                       with the Court that any such communications shall be made in filings on the Court’s docket.
                                  22
                                       IT IS SO ORDERED.
                                  23
                                       Dated: September 9, 2020
                                  24
                                                                                       ______________________________________
                                  25                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  26

                                  27

                                  28                                                     1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
